Citation Nr: 1212933	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent prior to March 2, 2010, and 50 percent from March 2, 2010, forward, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1986, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran stated during the August 2011 hearing that he was receiving disability benefits from the Social Security Administration (SSA).  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records. 

The Board further notes that during the August 2011 hearing, the Veteran stated that his service-connected PTSD has gotten worse.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, the Board notes that a total rating based on individual unemployability due to service connected disabilities (TDIU) is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's representative also raised the issue of TDIU in conjunction with the claim for a higher rating for PTSD at the hearing.  As the Veteran's representative raised the issue of TDIU as part of his claim for higher ratings and the record indicates that the Veteran is currently unemployed, entitlement to a TDIU must be addressed in connection with this appeal.  Rice, 22 Vet. App. 447.

However, a review of the electronic record indicates that the Veteran was afforded an additional VA examination for his PTSD in October 2011.  Moreover, a separate claim for TDIU was submitted.  A December 2011 rating decision indicates that the RO is in the process of adjudicating this claim, although a decision was deferred in order to obtain additional development.  Therefore, in view of these events, the Board will not order an additional VA examination of the Veteran's PTSD or further action in regards to TDIU at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements describing fully the various symptoms resulting from his service-connected PTSD, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who recently treated the Veteran for the claimed PTSD.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

4.  Readjudicate the Veteran's claim for a higher initial rating for PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


